Citation Nr: 1418508	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  08-04 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel




INTRODUCTION

The appellant served on active duty for training from June 1988 to November 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Montgomery, Alabama.  The Board has recharacterized the claim as reflected on the title page of this decision to better reflect the appellant's contentions.

The Board has not only reviewed the appellant's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The appellant was provided a VA examination in January 2012.  A negative nexus opinion was provided regarding the appellant's current knee arthritis and service.   The VA examiner explained there was no in service documentation of any knee arthritis, significant trauma or injuries to the knee during service.  Further, as soon as the appellant stated she had knee pain she was placed on a profile for the rest of the service and reserve times of duty and the profiles for any physical therapy or training removed the possibility of the training as being the etiology for the current arthritis.  The private medical records did not reveal any arthritis.  Trauma was shown after service in 2010 which was severe enough to cause fracture in the upper extremity and the films at that time did not show arthritis.  Therefore, the arthritis most likely manifested in the past couple years.  The most likely causes of her current bilateral knee arthritis was advancing age and a body mass index greater than 30.  The appellant through her representative has argued that contrary to the January 2012 remand instructions, the VA examiner did not adequately discuss the possible connection between the appellant's history of an in-service patella subluxation/dislocation and the appellant's current knee arthritis.  The representative provided a citation from the American Academy of Orthopaedic Surgeon's website suggesting a possible link between the appellant's in-service patella injury and arthritis.  The Board finds that compliance with the January 2012 remand directives has not occurred and this issue must be remanded for an addendum VA opinion.  

The record additionally reflects that after the final supplemental statement of the case (SSOC) the appellant submitted additional relevant evidence to the Board in February 2012.  This matter must be returned to the RO for review of the additional evidence, further development and issuance of another SSOC. 38 C.F.R. § 19.37.

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant updated VA and private treatment records including those from the Birmingham VAMC, Princeton Hospital, Cooper Green Hospital and Military Hospitals in Ft. Jackson, SC and Birmingham, AL.  Copies of the medical records, that are not already of record, should then be requested.  All records obtained should be added to the claims folder.  If requests for these private treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that she will have an opportunity to obtain and submit the records herself, in keeping with her responsibility to submit evidence in support of her claim.  38 C.F.R. § 3.159(e).

2.  After any development deemed necessary is completed, the RO should then return the claims file to the January 2012 VA examiner to determine the etiology of the appellant's bilateral knee disability.  If the examiner determines that an additional examination is necessary, or if the January 2012 VA examiner is unavailable, an examination to address the below questions should be scheduled.

The appellant's claims file (including this remand) must be reviewed by the examiner.  Based on a review of the claims file including updated treatment and private treatment records, the examiner must provide the following opinions:

Whether it is at least as likely as not (a 50 percent or greater probability) that the appellant's bilateral knee disability, is etiologically related to or aggravated by her initial period of active duty for training, or any subsequent periods of active or inactive duty for training.

Address whether any found disability of the right knee was caused by or the result of injuries that may have occurred to the Appellant's left knee while she was on training.  The examiner must specifically comment on whether the condition she suffered from while on active duty for training and reported in her service medical records to include those from June 10, 1990, June 18, 1991, January 21, 1992, September 22, 1992 and September 12, 1999 has led to the development of her current bilateral knee disability.  In that regard, the examiner should also consider the appellant's reports of a continuity of symptoms involving the left and right knees since her periods of active and inactive duty for training in offering the opinion.  

Comment on the reference to the America Academy of Orthopaedic Surgeon's website regarding post traumatic arthritis from the October 14, 2013 Appellate Brief.  

The examiner should reconcile any opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.

3.  In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports.

4.  Then, the claim for service connection of a bilateral knee disability must be readjudicated.  If the benefit remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



